TOWNSEND, District Judge
(orally). On August 23, 1894, the merchandise in question arrived at the port of New York, and was entered for duty, and a written permit to land, designating it for examination on the wharf, was issued. It was examined August 29, 1894, and the entry was liquidated September 8,1894. The importer protested, claiming that it-was dutiable under the provisions of the tariff act of 1894. The board of general appraisers sustained the protest, and the United States appeals.
The tariff act of 1894 went into effect on August 28, 1894. On that day the merchandise was in the custody of the customs officers. The contemporaneous construction of said act by the treasury de•partment followed by said board herein seems to be in harmony with *807the decision of the supreme court of the United States in Hartranft v. Oliver, 125 U. S. 525, 8 Sup. Ct. 958, construing similar provisions in the tariff act of March. 3,1883. I am not sufficiently familiar with the term “withdrawn for consumption” to satisfactorily determine what scope it would be given in said act. If it is to be strictly construed as applied to merchandise entered in a government warehouse, and afterwards withdrawn therefrom, the merchandise in question was not so withdrawn, and the act of 1894 does not apply. But if, as contended by counsel for the importer, it may mean, generally, goods withdrawn from the control of the customs officers, and delivered into the custody of the owner, then I think it must have been the intent of congress to provide that merchandise which, as in this case, did not come under the control of the owner until after August 28, 1894, should pay duty according to the provisions of the act of 1894. In these circumstances the doubt, under the familiar rule, will be resolved in favor of the importer. The decision of the board of general appraisers is affirmed.